As we decided in the case of Grady Rogers against these same defendants, 180 So. 445, this day decided, that the Silver Fleet System and its insurance carrier are liable for the damage occasioned by the collision, there remains nothing to decide in this case except the amount of damage sustained by this plaintiff.
As was stated in the opinion in the other suit, plaintiff in this case is claiming the total sum of $1,628.09 damages, itemized in its petition. A careful reading of the testimony shows that the plaintiff has shown the following items of damage with legal certainty: Loss of the tractor shown to be worth $550 at the time; damage to trailer and tires, $472.67; cost of replacing tarpaulin destroyed in the wreck, $96; loss of freight on cargo, $26.28; wrecker charge and cost of removing wrecked tractor and trailer, $45; loss of use of trailer while same is repaired, estimated at 30 days at $5 per day; loss of use of tractor for five days at $10 per day. This makes a total of $1,389.95, which embraces all the items of damage claimed, except the loss of the cargo of bottles and office supplies, and it is shown that plaintiff did not pay for this cargo, but that the insurance company paid for the same. It is obvious, therefore, that plaintiff cannot recover for the loss of the cargo on the truck.
The trial judge rendered judgment for $1,375.42, but as we have not the benefit of his reasons for judgment, we do not know how he arrived at the award and cannot account for this small difference. The judgment will have to be amended to correct this small difference in the award.
For the reasons hereinabove given, and for the reasons assigned in the case of Grady Rogers against the same defendants, 180 So. 445, this day decided, it is ordered that the judgment appealed from be amended by increasing the amount of damages from $1,375.42 to $1,389.95, and, as thus amended, the judgment is affirmed at the cost of appellants.